Exhibit 10.21
Nektar Therapeutics
2008 Equity Incentive Plan
Stock Option Grant Notice
(US Optionholders)
Nektar Therapeutics (the “Company”), pursuant to its 2008 Equity Incentive Plan
(the “Plan”), hereby grants to you, the Optionholder, an option to purchase the
number of shares of the Company’s Common Stock set forth below. This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement, the Plan and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Stock Option Agreement.

         
Optionholder:
       
Date of Grant:
 
 
   
Vesting Commencement Date:
 
 
   
Number of Shares Subject to Option:
 
 
   
Exercise Price Per Share:
 
 
   
Expiration Date:
 
 
   
 
 
 
   

                  Exercise Schedule:   Same as Vesting Schedule     Vesting
Schedule:     of the shares vest one year after the Vesting Commencement Date.  
 
 
                      of the shares vest monthly thereafter over the next years.
 
 
 
     
 
   

Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Date of Grant, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of
(i) Options previously granted and delivered to you under the Plan, and (ii) the
following agreements only:

                 
 
  other agreements:            
 
         
 
   
 
         
 
   

                  Nektar Therapeutics:       Optionholder:
 
               
By:
                             
 
  Signature           Signature
Name:
          Date:    
 
               
 
  Print            
Title:
               
 
               
Date:
               
 
               

Attachments: Stock Option Agreement, 2008 Equity Incentive Plan, and Notice of
Exercise

 

1



--------------------------------------------------------------------------------



 



Nektar Therapeutics
2008 Equity Incentive Plan
Stock Option Agreement
(US Optionholders)
Pursuant to the Stock Option Grant Notice (“Option Notice”) and this Stock
Option Agreement, Nektar Therapeutics (the “Company”) has granted you an option
under its 2008 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in the Option Notice at the
exercise price indicated in the Option Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
The details of your option are as follows:
1. Vesting. Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding the foregoing, in the
event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.
2. Number of Shares and Exercise Price. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.
3. Exercise Restriction for Non-Exempt Employees. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant specified in your
Option Notice, notwithstanding any other provision of your option.
4. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in one or more of the following forms:
(a) In cash or by check;
(b) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board which, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds; or

 

2



--------------------------------------------------------------------------------



 



(c) In the Company’s sole discretion at the time your option is granted and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery of already-owned shares
of Common Stock either that you have held for the period required to avoid a
charge to the Company’s reported earnings (generally six months) or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. “Delivery” for these
purposes, in the sole discretion of the Company at the time your option is
exercised, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, your option may not be exercised by tender to the
Company of Common Stock to the extent such tender would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
5. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.
6. Term. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:
(a) three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;
(b) twelve (12) months after the termination of your Continuous Service due to
Disability;
(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

 

3



--------------------------------------------------------------------------------



 



(d) the Expiration Date indicated in the Option Notice; or
(e) the eighth (8th) anniversary of the Date of Grant.
Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or
an Affiliate as a Consultant or Director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.
7. Exercise.
(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter an arrangement providing for
the payment by you to the Company of any tax withholding as described in
Section 10 below by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.
(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.
8. Transferability. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
9. Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

4



--------------------------------------------------------------------------------



 



10. Tax Obligations.
(a) You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Affiliates, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the option. No shares of Common Stock will
be issued until the Company has received a definitive agreement or other
documentation satisfactory to the Company, in its sole discretion, that all such
obligations have been or will be satisfied by you. Regardless of whether the
Company properly withholds the full amount of such obligations, you hereby
acknowledge and agree that that all such obligations shall transfer in their
entirety from the Company to you and that such liability shall be ultimately
your responsibility and liability.
(b) You hereby authorize withholding from payroll and any other amounts payable
to you and otherwise agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax obligations, if any, which are
owed by you in connection with the option.
(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax obligations described in this Section 10 by deducting
from the shares of Common Stock otherwise deliverable to you in settlement of
the option a number of shares of Common Stock having a fair market value, as
determined by the Company as of the date on which the tax obligations arise, not
in excess of the amount of such tax obligations determined by the applicable
withholding rates. In the event that the Company determines that the tax
obligations will not be satisfied by the methods described above, you authorize
the designated plan administrator or any successor plan administrator, to sell a
number of shares of Common Stock that are exercised under the option, which the
Company determines is sufficient to generate an amount that meets the tax
obligations plus additional shares of Common Stock, as necessary, to account for
rounding and market fluctuation, and to pay such tax withholding amounts to the
Company. The shares may be sold as part of a block trade with other Participants
of the Plan in which all Participants receive an average price. Any adverse
consequences to you resulting from the procedure permitted under this
Section 10, including, without limitation, tax consequences, shall be your sole
responsibility.
(d) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares. You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

 

5



--------------------------------------------------------------------------------



 



11. Employment Conditions. In accepting the option, you acknowledge that:
(a) Any notice period mandated under the applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an Employee, if any, will be measured by the date of your termination as an
Employee and will not be extended by any notice period mandated under the
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether your status as an
Employee has terminated and the effective date of such termination.
(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an Employee for any reason
except as may be explicitly provided by the Plan or this Stock Option Agreement.
Unless otherwise provided in the Plan or this Stock Option Agreement, the
unvested portion of the option at the time of your termination as an Employee
will be forfeited.
(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Stock Option
Agreement.
(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.
(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.
(f) You are voluntarily participating in the Plan.
(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Affiliate), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.
(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination as an
Employee (for any reason whether or not in breach of the local law) and you
irrevocably release the Company and each Affiliate from any such claim that may
arise. If, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen then, by signing this Stock Option
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.

 

6



--------------------------------------------------------------------------------



 



12. General Provisions.
(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.
(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.
(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.
(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.
(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.
(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

 

7



--------------------------------------------------------------------------------



 



(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 7(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 12(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 12(f)(i) You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing. You further acknowledge that you will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, you understand that you must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. You may
revoke your consent to the electronic delivery of documents described in
Section 12(f)(i) or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, you understand
that you are not required to consent to electronic delivery of documents
described in Section 12(f)(i).
14. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

 

8